Title: From George Washington to George Dunnington, 15 January 1797
From: Washington, George
To: Dunnington, George


                        
                            Sir, 
                            Philadelphia 15th Jan: 1797.
                        
                        I have waited (perhaps with more forbearance than I ought) to see, if without
                            an application on my part, you would come forward with the Rents you owe me.
                        As you have not done this, and no intimation of your intention to do it; and as
                            it is not unfair to conclude from hence, that you mean to postpone the payment of them until
                            the price of Tobo is at a low ebb, & then to discharge the whole in that article, or at the price it bears in the Market; a practice
                            not to be justified under any circumstances, much less in yours,
                            who pay a Rent quite inadequate to the use of the land. I am constrained, tho’ reluctantly,
                            to inform you, that if you do not pay all that is due to me up to
                            the commencement of the present year to Doctr Jenifer of Port Tobacco (who will receive the
                            same, & give a discharge therefor on my behalf) I shall take the most efficatious,
                            & summary method, allowed by the Laws of Maryland, to obtain justice. I wd fain
                            avoid this appeal, but If I am obliged to resort to it, remember that it is brought upon you
                            by your own default. I am Sir Your Hble Servant
                        
                            Go: Washington
                            
                        
                    